Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christie Lynn Darlin, Appellant                       Appeal from the 354th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 28538).
No. 06-13-00112-CR        v.                          Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Carter
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Christie Lynn Darlin, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JULY 11, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk